Citation Nr: 1411288	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-03 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a tremor or convulsive tic.  

2.  Entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1964 until October 1967.  

These claims come to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, TX.  

In the Veteran's February 2011 substantive appeal, he requested a Videoconference hearing.  In March 2013, the Veteran failed to appear at a hearing before the Board.  As good cause for failure to appear has not been shown, the request for the hearing is deemed withdrawn.  See C.F.R. § 20.704 (d) (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that further development is needed to adjudicate this claim.  

The Veteran contends that he experiences a convulsive tic as a result of active service.  VA treatment records indicate that the Veteran has been treated for left hand tremors.  In March 2010, the Veteran underwent a VA mental health examination to determine the etiology of his hand tremor.  The examiner, a psychologist, noted the Veteran's complaints of a hand tremor but determined that the Veteran did not have an Axis I diagnosis consistent with the DSM-IV.  She was unable to determine, without resorting to mere speculation, whether the Veteran's hand tremor was related to service.  While this opinion is sufficient to rule out a psychological component to the tremor, the Veteran presents with objective signs of a tremor, and his VA treatment records show that he has a history of neuropathy.  Therefore, a neurological examination is also necessary to determine whether the Veteran's hand tremor is related to service.  

In March 2010, the Veteran was afforded a VA examination for his back.  Although the examiner opined that it was less likely than not that the Veteran's back disorder was related to service, this opinion was based largely on the lack of continuous treatment from the Veteran's discharge to the filing of his claim.  At the examination, the Veteran reported that he received treatment through VA since 2005 and treatment from Dr. L.S. since 1968 or 1969, not long after his discharge.  These records are not part of the claims file.  Because they could contain information relevant to the appeal, the RO must attempt to obtain them as part of VA's duty to assist.  

Finally, the Veteran underwent a VA audiological examination in March 2010 to evaluate his bilateral hearing loss and tinnitus.  The Veteran was diagnosed with moderate sloping to severe sensorineural hearing loss in the left ear and mild sloping to severe sensorineural hearing loss in the right ear.  The examiner stated that he was unable to determine whether the Veteran's hearing loss was related to service because the Veteran's entrance examination showed some hearing loss bilaterally, while his separation examination showed normal hearing.  Similarly, the examiner opined that the Veteran's tinnitus was less likely than not related to service because the Veteran's hearing loss was preexisting.  However, while some reduced hearing was noted at 4000 Hertz bilaterally at the time of entry into active service, there was no diagnosis of hearing loss at that time.  Thus, the Veteran's hearing must be presumed sound at the time of entry.  Moreover, the evidence of record does not clearly and unmistakably show that hearing loss preexisted service and was not aggravated during service and thus, the presumption of soundness has not been rebutted.  See Wagner v. Principi, 370 F.3d 1089 (2004).  Consequently, these claims should be addressed solely on the basis of whether current hearing loss and tinnitus are directly related to active service.  In addition, service records indicate that the Veteran was attached to an armored unit, an assignment consistent with noise exposure, and exposure to in-service acoustic trauma is therefore conceded.

Therefore, based on all of the above, the Board finds that the Veteran should be examined by another audiologist to determine the etiology of his hearing loss and tinnitus.  In this regard, the new examiner should also be instructed to evaluate the in-service audiological findings based on the conversion of those findings from American Standards Association (ASA) units to International Standards Organization (ISO) (American National Standards Institute (ANSI) units.  Therefore, audiological results from October 1964 would convert from thresholds of 0, -10, -10, -10, and 20 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively on the right to 15, 0, 0, 0, and 25 decibels, and hearing thresholds of -10, -10, -10, 0, and 30 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively on the left, would covert to 5, 0, 0, 10, and 35 decibels.  Audiological results from October 1967 would convert from thresholds of 0, 5, 5, and 10 decibels at 500, 1000, 2000, and 4000 Hertz, respectively on the right to 15, 15, 15, and 15 decibels, and hearing thresholds of 0, 5, 0, and 5 decibels at 500, 1000, 2000, and 4000 Hertz, respectively on the left, would covert to 15, 15, 10, and 10 decibels.

Accordingly, the case is REMANDED for the following actions:

1.  The RO shall request and obtain any VA medical records not already associated with the claims file, including records from 2005 until 2008.  If the search for such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.  

2.  Obtain any necessary releases from the Veteran and contact Dr. L.S. and request that he provide copies of the Veteran's treatment records dating back to 1968.  If said records are no longer available, that fact shall be clearly noted, the Veteran informed in writing, and a statement requested from Dr. L.S. reporting when he began treating the Veteran for back pain.  

3.  If additional records or a statement is obtained, obtain an addendum opinion from the March 2010 clinician who examined the Veteran's back, noting the new records and/or statements added to the record.  In that context, the clinician should provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's back disorder is related to service.  

In rendering the requested opinion, the examiner should specifically consider and discuss the Veteran's contentions, the lay history of symptomatology, and all the relevant medical evidence of record.  A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

4.  Schedule the Veteran for a VA neurological examination with the appropriate clinician.  All necessary tests and studies shall be conducted, and the claims file should be made available to the examiner for review in conjunction with the examination.  Based on a review of the claims file and an examination of the Veteran, the examiner should:

(a) diagnose any neurological disorders causing the Veteran's hand tremor; and 

(b) determine whether any such disorder is at least as likely as not (i.e. a 50 percent or greater probability) related to service.  

In rendering the requested opinion, the examiner should specifically consider and discuss the Veteran's contentions, the lay history of symptomatology, and all the relevant medical evidence of record.  A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

5.  Schedule the Veteran for a VA audiological examination with the appropriate clinician, other than the clinician who conducted the March 2010 examination, to determine if he currently has hearing loss in accordance with 38 C.F.R. § 3.385; and if so, whether it is related to active duty.  The examiner should also determine whether the Veteran's tinnitus is related to active service.  All necessary tests and studies shall be conducted, and the claims file should be made available to the examiner for review in conjunction with the examination.  The examiner shall opine: 

(a) whether there is any hearing impairment as defined by VA regulations (38 C.F.R. § 3.385); 

(c) whether the Veteran currently has tinnitus;

(b) and if so, whether it is at least as likely as not (i.e. a 50 percent or greater probability) that hearing loss and/or tinnitus was incurred in or as a result of loud noise exposure during active service.  

In rendering the requested opinion, the examiner should specifically consider and discuss the Veteran's contentions, the lay history of symptomatology, and all the relevant medical evidence of record.  A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

6.  Upon completion of the above-requested development, the RO should readjudicate the claim on appeal, taking into account all available evidence and conducting any additional development deemed necessary.  If the service connection claim remains denied, the Veteran should be issued a Supplemental Statement of the Case as to the issue remaining on appeal and afforded a reasonable period of time within which to respond thereto.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


